Exhibit 10.1

WALGREENS BOOTS ALLIANCE, INC.

2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by Walgreens Boots Alliance, Inc., not by Fidelity, and
are not an offer or solicitation by Fidelity for the purchase of any securities
or financial instruments. These materials were prepared by Walgreens Boots
Alliance, Inc., which is solely responsible for their contents and for
compliance with legal and regulatory requirements. Fidelity is not connected
with any offering or acting as an underwriter in connection with any offering of
securities or financial instruments of Walgreens Boots Alliance, Inc. Fidelity
does not review, approve or endorse the contents of these materials and is not
responsible for their content.



--------------------------------------------------------------------------------

WALGREENS BOOTS ALLIANCE, INC.

2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Participant Name:

Participant ID:

Grant Date:

Units Granted:

Vesting:

Acceptance Date:

Electronic Signature:

This document (referred to below as this “Agreement”) spells out the terms and
conditions of the Restricted Stock Unit Award (the “Award”) granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the “Company”), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the “Plan”)
on and as of the Grant Date designated above. Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan. For purposes of this Agreement, “Employer” means the
entity (the Company or the Affiliate) that employs you on the applicable date.
The Plan, as it may be amended from time to time, is incorporated into this
Agreement by this reference.

You and the Company agree as follows:

1. Grant of Restricted Stock Units. Pursuant to the approval and direction of
the Compensation Committee of the Company’s Board of Directors (the
“Committee”), the Company hereby grants you the number of Restricted Stock Units
specified above (the “Restricted Stock Units”), subject to the terms and
conditions of the Plan and this Agreement.

2. Restricted Stock Unit Account and Dividend Equivalents. The Company will
maintain an account (the “Account”) on its books in your name to reflect the
number of Restricted Stock Units awarded to you as well as any additional
Restricted Stock Units credited as a result of Dividend Equivalents. The Account
will be administered as follows:

(a) The Account is for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company’s general assets with respect to
such Account.

(b) As of each record date with respect to which a cash dividend is to be paid
with respect to shares of Company common stock par value US$.01 per share
(“Stock”), the Company will credit your Account with an equivalent amount of
Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Stock, divided by the value of Stock on such date.

(c) If dividends are paid in the form of shares of Stock rather than cash, then
your Account will be credited with one additional Restricted Stock Unit for each
share of Stock that would have been received as a dividend had your outstanding
Restricted Stock Units been shares of Stock.

(d) Additional Restricted Stock Units credited via Dividend Equivalents shall
vest or be forfeited at the same time as the Restricted Stock Units to which
they relate.

 

1



--------------------------------------------------------------------------------

3. Restricted Period. The period prior to the vesting date with respect each
Restricted Stock Unit is referred to as the “Restricted Period.” Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 4, 5, 6 or 7 of this Agreement, as applicable, your
Restricted Stock Units will become vested and be settled as described in
Section 8 below, as of the vesting date or dates indicated in the introduction
to this Agreement, provided the performance goal in this Section 3,
(“Performance Goal”) is satisfied in the [performance period] ending [date]. The
Performance Goal is attainment of [specify per Plan] [    ]% of threshold
[performance metric] established as a goal for the [performance period] ending
[date], as determined under the Management Incentive Plan and certified by the
Committee. If the Performance Goal is not attained as of the end of the
[performance period], the Restricted Stock Units awarded hereunder shall be
thereupon forfeited.

4. Disability or Death. If during the Restricted Period you have a Termination
of Service by reason of Disability or death, then the Restricted Stock Units
will become fully vested as of the date of your Termination of Service and the
Vesting Date shall become the date of your Termination of Service. Any
Restricted Stock Units becoming vested by reason of your Termination of Service
by reason of Disability or death shall be settled as provided in Section 8.

5. Retirement. If within 12 months of the Vesting Date you have a Termination of
Service by reason of Retirement, then the Vesting Date shall become the date of
your Termination of Service. Any Restricted Stock Units becoming vested by
reason of your Retirement shall be settled as provided in Section 8.

6. Termination of Service Following a Change in Control. If during the
Restricted Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by your
Employer other than for Cause (as defined in Section 7), then your Restricted
Stock Units shall become fully vested, and they shall be settled in accordance
with Section 9. For purposes of this Section 6, a Termination of Service
initiated by your Employer shall include a Termination of Employment for Good
Reason under - and pursuant to the terms and conditions of – the Walgreens Boots
Alliance, Inc. Executive Severance and Change in Control Plan, but only to the
extent applicable to you as an eligible participant in such Plan.

7. Other Termination of Service. If during the Restricted Period you have a
voluntary or involuntary Termination of Service for any reason other than as set
forth in Section 4, 5 or 6 above or Section 9 below, as determined by the
Committee, then you shall thereupon forfeit any Restricted Stock Units that are
still in a Restricted Period on your termination date. For purposes of this
Agreement, “Cause” means any one or more of the following, as determined by the
Committee in its sole discretion:

(a) your commission of a felony or any crime of moral turpitude;

(b) your dishonesty or material violation of standards of integrity in the
course of fulfilling your employment duties to the Company or any Affiliate;

(c) your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;

 

2



--------------------------------------------------------------------------------

(d) your willful and deliberate failure to perform your employment duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or

(e) your failure to comply in any material respect with the United States
(“U.S.”) Foreign Corrupt Practices Act, the U.S. Securities Act of 1933, the
U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002, the
U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and the
U.S. Truth in Negotiations Act, or any rules or regulations thereunder.

8. Settlement of Vested Restricted Stock Units. Subject to the requirements of
Section 13 below, as promptly as practicable after the applicable Vesting Date,
whether occurring upon your Separation from Service or otherwise, but in no
event later than 75 days after the Vesting Date, the Company shall transfer to
you one share of Stock for each Restricted Stock Unit becoming vested at such
time, net of any applicable tax withholding requirements in accordance with
Section 10 below; provided, however, that, if you are a Specified Employee at
the time of Separation from Service, then to the extent your Restricted Stock
Units are deferred compensation subject to Section 409A of the Code, settlement
of which is triggered by your Separation from Service (other than for death),
payment shall not be made until the date which is six months after your
Separation from Service.

Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Restricted Stock Units in the form of:

(a) a cash payment (in an amount equal to the Fair Market Value of the Stock
that corresponds with the number of vested Restricted Stock Units) to the extent
that settlement in shares of Stock (i) is prohibited under local law, (ii) would
require you, the Company or an Affiliate to obtain the approval of any
governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or

(b) shares of Stock, but require you to sell such shares of Stock immediately or
within a specified period following your Termination of Service (in which case,
you hereby agree that the Company shall have the authority to issue sale
instructions in relation to such shares of Stock on your behalf).

9. Settlement Following Change in Control. Notwithstanding any provision of this
Agreement to the contrary, the Company may, in its sole discretion, fulfill its
obligation with respect to all or any portion of the Restricted Stock Units that
become vested in accordance with Section 6 above, by:

(a) delivery of (i) the number of shares of Stock that corresponds with the
number of Restricted Stock Units that have become vested or (ii) such other
ownership interest as such shares of Stock that correspond with the vested
Restricted Stock Units may be converted into by virtue of the Change in Control
transaction;

(b) payment of cash in an amount equal to the Fair Market Value of the Stock
that corresponds with the number of vested Restricted Stock Units at that time;
or

(c) delivery of any combination of shares of Stock (or other converted ownership
interest) and cash having an aggregate Fair Market Value equal to the Fair
Market Value of the Stock that corresponds with the number of Restricted Stock
Units that have become vested at that time.

 

3



--------------------------------------------------------------------------------

Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 6, but in no event later than 30 days after
such date.

10. Responsibility for Taxes; Tax Withholding.

(a) You acknowledge that, regardless of any action taken by the Company or your
Employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you (“Tax-Related
Items”), is and remains your responsibility and may exceed the amount actually
withheld by the Company or your Employer. You further acknowledge that the
Company and/or your Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or settlement of
the Award, the subsequent sale of shares of Stock acquired pursuant to such
settlement and the receipt of any Dividend Equivalents and/or dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or your Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company and/or your
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company, your Employer or its agent to satisfy the obligations with regard to
all Tax-Related Items by one or a combination of the following: (i) withholding
from your wages or other cash compensation paid to you by the Company and/or
your Employer; (ii) withholding from proceeds of the sale of shares of Stock
acquired upon settlement of the Award either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or (iii) withholding from the shares of
Stock to be delivered upon settlement of the Award that number of shares of
Stock having a Fair Market Value equal to (but not in excess of) the minimum
amount required by law to be withheld.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory minimum withholding rates
(as determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
you will receive a refund of any over-withheld amount in cash and will have no
entitlement to the share equivalent. If the obligation for Tax-Related Items is
satisfied by withholding from the shares of Stock to be delivered upon
settlement of the Award, for tax purposes, you are deemed to have been issued
the full number of shares of Stock subject to the vested Award, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items.

 

4



--------------------------------------------------------------------------------

You agree to pay to the Company or your Employer any amount of Tax-Related Items
that the Company or your Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the shares of
Stock (or cash payment) or the proceeds from the sale of shares of Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.

11. Nontransferability. During the Restricted Period and thereafter until Stock
is transferred to you in settlement thereof, you may not sell, transfer, pledge,
assign or otherwise alienate or hypothecate the Restricted Stock Units whether
voluntarily or involuntarily or by operation of law, other than by beneficiary
designation effective upon your death, or by will or by the laws of intestacy.

12. Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the Restricted Stock Units until such time as a
certificate of stock for the Stock issued in settlement of such Restricted Stock
Units has been issued to you or such shares of Stock have been recorded in your
name in book entry form. Until that time, you shall not have any voting rights
with respect to the Restricted Stock Units. Except as provided in Section 9
above, no adjustment shall be made for dividends or distributions or other
rights with respect to such shares for which the record date is prior to the
date on which you become the holder of record thereof. Anything herein to the
contrary notwithstanding, if a law or any regulation of the U.S. Securities and
Exchange Commission or of any other body having jurisdiction shall require the
Company or you to take any action before shares of Stock can be delivered to you
hereunder, then the date of delivery of such shares may be delayed accordingly.

13. Securities Laws. If a Registration Statement under the U.S. Securities Act
of 1933, as amended, is not in effect with respect to the shares of Stock to be
delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Stock for investment and with no present intention of
selling or transferring them and that you will not sell or otherwise transfer
the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Stock may then be
listed.

14. Not a Public Offering. If you are resident outside the U.S., the grant of
the Restricted Stock Units is not intended to be a public offering of securities
in your country of residence (or country of employment, if different). The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Restricted Stock Units is not subject to the
supervision of the local securities authorities.

15. Insider Trading/Market Abuse Laws. Your country of residence may have
insider trading and/or market abuse laws that may affect your ability to acquire
or sell shares of Stock under the Plan during such times you are considered to
have “inside information” (as defined in the laws in your country). These laws
may be the same or different from any Company insider trading policy. You
acknowledge that it is your responsibility to be informed of and compliant with
such regulations, and you are advised to speak to your personal advisor on this
matter.

16. Repatriation; Compliance with Law. If you are resident or employed outside
the U.S., as a condition of the Award, you agree to repatriate all payments
attributable to the shares of Stock and/or cash acquired under the Plan in
accordance with applicable foreign exchange rules and regulations in your
country of residence (and country of employment, if different). In

 

5



--------------------------------------------------------------------------------

addition, you agree to take any and all actions, and consent to any and all
actions taken by the Company and its Affiliates, as may be required to allow the
Company and its Affiliates to comply with local laws, rules and/or regulations
in your country of residence (and country of employment, if different). Finally,
you agree to take any and all actions as may be required to comply with your
personal obligations under local laws, rules and/or regulations in your country
of residence and country of employment, if different).

17. No Advice Regarding Grant. No employee of the Company is permitted to advise
you regarding your participation in the Plan or your acquisition or sale of the
shares of Stock underlying the Restricted Stock Units. You are hereby advised to
consult with your own personal tax, legal and financial advisors before taking
any action related to the Plan.

18. Change in Stock. In the event of any change in Stock, by reason of any stock
dividend, recapitalization, reorganization, split-up, merger, consolidation,
exchange of shares, or of any similar change affecting Stock, the number of
Restricted Stock Units subject to this Agreement shall be equitably adjusted by
the Committee.

19. Nature of the Award. In accepting the Award, you acknowledge, understand and
agree that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and limited in duration, and it may be modified, amended, suspended or
terminated by the Company, in its sole discretion, at any time;

(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted in the past;

(c) all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of the Award, the number of shares subject to the Award, and the
vesting provisions applicable to the Award;

(d) the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Affiliate and shall not interfere with the ability of the
Company, your Employer or an Affiliate, as applicable, to terminate your
employment or service relationship;

(e) you are voluntarily participating in the Plan;

(f) the Award and the shares of Stock subject to the Award are not intended to
replace any pension rights or compensation;

(g) the Award, the shares of Stock subject to the Award and the value of same,
is an extraordinary item of compensation outside the scope of your employment
(and employment contract, if any) and is not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

6



--------------------------------------------------------------------------------

(h) the future value of the shares of Stock underlying the Award is unknown,
indeterminable and cannot be predicted with certainty;

(i) unless otherwise determined by the Committee in its sole discretion, a
Termination of Service shall be effective from the date on which active
employment or service ends and shall not be extended by any statutory or common
law notice of termination period;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from a Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of the Award to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, your Employer or any Affiliate, waive your ability, if any,
to bring any such claim, and release the Company, the Employer and all
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

(k) unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock of
the Company; and

(l) neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement of the Award.

20. Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.

21. Non-Competition, Non-Solicitation and Confidentiality. As a condition to the
receipt of this Award, you must agree to the Non-Competition, Non-Solicitation
and Confidentiality Agreement attached hereto as Exhibit A by executing that
Agreement. Failure to execute and return the Non-Competition, Non-Solicitation
and Confidentiality Agreement within 120 days of the Grant Date shall constitute
your decision to decline to accept this Award.

22. Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the Company’s grant of the Restricted Stock
Units and your participation in the Plan. The collection, processing and
transfer of personal data is necessary for the Company’s administration of the
Plan and your participation in the Plan, and your denial and/or objection to

 

7



--------------------------------------------------------------------------------

the collection, processing and transfer of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described herein:

(a) The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of Stock or directorships held in the
Company, details of all entitlements to shares of Stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from the Company, its Affiliates and/or third parties,
and the Company and your Employer will process the Data for the exclusive
purpose of implementing, administering and managing your participation in the
Plan. The Data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which Data are collected and with confidentiality and security provisions as set
forth by applicable laws and regulations in your country of residence (or
country of employment, if different). Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
the participation in the Plan.

(b) The Company and your Employer will transfer Data internally as necessary for
the purpose of implementation, administration and management of your
participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.

(c) You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (i) obtain
confirmation as to the existence of the Data, (ii) verify the content, origin
and accuracy of the Data, (iii) request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data, (iv) oppose,
for legal reasons, the collection, processing or transfer of the Data which is
not necessary or required for the implementation, administration and/or
operation of the Plan and your participation in the Plan, and (v) withdraw your
consent to the collection, processing or transfer of Data as provided hereunder
(in which case, your Restricted Stock Units will become null and void). You may
seek to exercise these rights by contacting your Human Resources manager or the
Company’s Human Resources Department, who may direct the matter to the
applicable Company privacy official.

23. Addendum to Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Restricted Stock Units shall be subject to any special terms
and conditions for your country of residence (and country of employment, if
different) as set forth in the addendum

 

8



--------------------------------------------------------------------------------

to the Agreement, attached hereto as Exhibit B (the “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in the
Addendum, the special terms and conditions for such country will apply to you to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Restricted Stock Units and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). The Addendum shall constitute part of this Agreement.

24. Additional Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units, any shares of Stock acquired
pursuant to the Restricted Stock Units and your participation in the Plan to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Restricted Stock Units and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

25. Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.

26. Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the Award or your future participation
in the Plan. You hereby consent to receive such documents by electronic delivery
and agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

27. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Illinois. You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement without regard to any choice
of law rules thereof which might apply the laws of any other jurisdictions.

28. English Language. If you are resident in a country where English is not an
official language, you acknowledge and agree that it is your express intent that
this Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If you have received this Agreement, the Plan or any other documents related to
the Award translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.

29. Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

9



--------------------------------------------------------------------------------

30. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon your death, acquire any rights hereunder.

****

This Agreement contains highly sensitive and confidential information. Please
handle it accordingly.

Please read the attached Exhibits A and B. Once you have read and understood
this Agreement and Exhibits A and B, please click the acceptance box to certify
and confirm your agreement to be bound by the terms and conditions of this
Agreement and Exhibits A and B, and to acknowledge your receipt of the
Prospectus, the Plan and this Agreement and your acceptance of the terms and
conditions of the Award granted hereunder.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

WALGREENS BOOTS ALLIANCE, INC. NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT

This Exhibit forms a part of the Restricted Stock Unit Agreement covering
Restricted Stock Units awarded to an employee of Walgreens Boots Alliance, Inc.,
on behalf of itself, its affiliates, subsidiaries, and successors (collectively
referred to as “Employee” and the “Company”).

WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;

WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and

WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.

NOW THEREFORE, in consideration of the Restricted Stock Unit Award issued to
Employee pursuant the Agreement to which this is attached as Exhibit A, Employee
agrees to be bound by the terms of this Agreement:

1. Confidentiality. I understand that during the course of my employment with
the Company, I have or will have access to the Company’s Confidential
Information, meaning information which is not generally ascertainable by proper
means by the public, or which has limited disclosure within the Company, or
which is treated or designated as confidential; the disclosure of which could
reasonably be harmful to the Company’s legitimate business interests.

I understand that “Confidential Information” includes, but is not limited to,
the following:

 

  (a) business or marketing plans, trade secrets, selling and pricing procedures
and techniques, customer records,

 

  (b) customer lists, requirements, and information,

 

  (c) databases and software developed or used by the Company, financial
information and projections, and other information for which the Company has
assumed an obligation of confidentiality.

I agree to only use the Company’s Confidential Information as necessary to
perform my job during my employment with the Company. I agree not to disclose
any Confidential Information to anyone outside the Company without the Company’s
prior written consent, unless as necessary to perform my job during my
employment with the Company. I agree that these obligations apply during my
employment with the Company and at all times thereafter.

2. Non-Competition. I agree that during my employment with the Company and for
one year after the termination of my employment, I will not, directly or
indirectly, invest in, own, operate, finance, control, or provide Competing
Services to any Competing Business Line, in both cases as defined below. I
understand that the restrictions in this paragraph apply no matter whether my
employment is terminated by me or the Company and no matter whether that
termination is voluntary or involuntary. The above restrictions shall not apply
to passive

 

11



--------------------------------------------------------------------------------

investments of less than 5% ownership interest in any entity. I understand that
the term “Competing Business Line” used in this Agreement means any business
that is in competition with any business engaged in by the Company with respect
to which I provide substantial services during the last two years of my
employment with the Company.

I understand that I will be deemed to be providing “Competing Services” if the
nature of such services are sufficiently similar in position scope and
geographic scope to any position held by me during the last two years of my
employment with the Company, such that my engaging in such services on behalf of
a Competing Business Line may pose competitive harm to the Company.

3. Non-Solicitation. I agree that during my employment with the Company and for
two years after the termination of my employment from the Company for any
reason, whether voluntary or involuntary:

 

  (a) I will not directly or indirectly, offer, provide or sell or participate
in offering, providing or selling, products or services competitive with or
similar to products or services offered by, developed by, designed by or
distributed by the Company to any person, company or entity which was a
customer, potential customer or referral source of the Company for such products
or services and with which I had direct contact or about which I learned
confidential information regarding such products or services at any time during
the last two years of my employment with the Company;

 

  (b) I will not directly or indirectly solicit or participate in soliciting
products or services competitive with or similar to products or services offered
by, developed by, designed by or distributed by the Company to any person,
company or entity which was a customer, potential customer or referral source of
the Company for such products or services and with which I had direct contact or
about which I learned confidential information regarding such products or
services at any time during the last two years of my employment with the Company

 

  (c) I will not, nor will I assist any third party to, directly or indirectly
(i) raid, hire, solicit, or attempt to persuade any employee of the Company or
any person who was an employee of the Company during the 6 months preceding the
termination of my employment with the Company, who possesses or had access to
confidential information of the Company, to leave the employ of the Company;
(ii) interfere with the performance by any such persons of their duties for the
Company; or (iii) communicate with any such persons for the purposes described
in items (i) and (ii) in this paragraph.

4. Non-Inducement. I will not directly or indirectly assist or encourage any
person or entity in carrying out or conducting any activity that would be
prohibited by this Agreement if such activity were carried out or conducted by
me.

5. Nondisparagement. I agree (whether or not I am then an Employee) not to make
negative comments or otherwise disparage the Company, its Affiliates, or any of
their officers, directors, employees, shareholders, members, agents or products
other than in the good faith performance of my duties to the Company and its
Affiliates while I am employed by the

 

12



--------------------------------------------------------------------------------

Company and its Affiliates and thereafter. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).

6. Intellectual Property. The term “Intellectual Property” shall mean all trade
secrets, ideas, inventions, designs, developments, devices, software, computer
programs, methods and processes (whether or not patented or patentable, reduced
to practice or included in the Confidential Information) and all patents and
patent applications related thereto, all copyrights, copyrightable works and
mask works (whether or not included in the Confidential Information) and all
registrations and applications for registration related thereto, all
Confidential Information, and all other proprietary rights contributed to, or
conceived or created by, or reduced to practice by Employee or anyone acting on
its behalf (whether alone or jointly with others) at any time from the beginning
of Employee’s employment with Walgreens Boots Alliance, Inc. to the termination
of that employment plush ninety (90) days (i) relate to the business or to the
actual or anticipated research or development of Walgreens Boots Alliance, Inc.;
(ii) result from any services that Employee or anyone acting on its behalf
perform for Walgreens; or (iii) are created using the equipment, supplies or
facilities of Walgreens Boots Alliance, Inc. or any Confidential Information.

 

  a. Ownership. All Intellectual Property is, shall be and shall remain the
exclusive property of the Company. Employee hereby assigns to the Company all
right, title and interest, if any, in and to the Intellectual Property;
provided, however, that, when applicable, the Company shall own the copyrights
in all copyrightable works included in the Intellectual Property pursuant to the
“work-made-for-hire” doctrine (rather than by assignment), as such term is
defined in the 1976 Copyright Act. All Intellectual Property shall be owned by
the Company irrespective of any copyright notices or confidentiality legends to
the contrary which may be placed on such works by Employee or by others.
Employee shall ensure that all copyright notices and confidentiality legends on
all work product authored by Employee or anyone acting on its behalf shall
conform to the Company’s practices and shall specify the Company as the owner of
the work. The Company hereby provides notice to Employee that the obligation to
assign does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on the Employee’s own time, unless (a) the invention relates
(i) to the business of the Company, or (ii) to the Company’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Employee for the Company.

 

  b. Keep Records. Employee shall keep and maintain, or cause to be kept and
maintained by anyone acting on its behalf, adequate and current written records
of all Intellectual Property in the form of notes, sketches, drawings, computer
files, reports or other documents relating thereto. Such records shall be and
shall remain the exclusive property of the Company and shall be available to the
Company at all times during the term of this Agreement.

 

  c.

Assistance. Employee shall supply all assistance requested in securing for
Company’s benefit any patent, copyright, trademark, service mark, license, right
or other evidence of ownership of any such Intellectual Property, and will
provide full information regarding any such item and execute all appropriate

 

13



--------------------------------------------------------------------------------

  documentation prepared by Company in applying or otherwise registering, in
Company’s name, all rights to any such item or the defense and protection of
such Intellectual Property.

 

  d. Prior Inventions. I have disclosed to the Company any continuing
obligations to any third party with respect to Intellectual Property. I claim no
rights to any inventions created prior to my employment for which a patent
application has not previously been filed, unless I have described them in
detail on a schedule attached to this Agreement.

7. Return of Company Property. I agree that I will not take any of the Company’s
property or information with me when I leave the Company’s employ, no matter
what form that property or information is in and no matter how I acquired it.
When my employment with the Company terminates, I will immediately return to the
Company any and all Company information, documents, and electronics.

8. Consideration and Acknowledgments. I acknowledge and agree that the covenants
described in this Agreement are essential terms, and the underlying Restricted
Stock Unit Award would not be provided by the Company in the absence of these
covenants. I further acknowledges that these covenants are supported by adequate
consideration as set forth in this Agreement, that full compliance with these
covenants will not prevent me from earning a livelihood following the
termination of my employment, and that these covenants do not place undue
restraint on me and are not in conflict with any public interest. I further
acknowledge and agree that I fully understand these covenants, have had full and
complete opportunity to discuss and resolve any ambiguities or uncertainties
regarding these covenants before signing this Agreement, and have voluntarily
agreed to comply with these covenants for their stated terms. I further
acknowledge and agree that these covenants are reasonable and enforceable in all
respects. I agree that in the event I am offered employment with a Competing
Business at any time in the future, I shall immediately notify the Competing
Business of the existence of the covenants set forth above.

9. Enforceability; General Provisions.

 

  (a) I agree that the restrictions contained in this Agreement are reasonable
and necessary to protect the Company’s legitimate business interests and that
full compliance with the terms of this Agreement will not prevent me from
earning a livelihood following the termination of my employment, and that these
covenants do not place undue restraint on me.

 

  (b) Because the Company’s current base of operations is in Illinois, I consent
to the jurisdiction of the state and federal courts of Illinois with respect to
any claim arising out of this Agreement.

 

  (c) Because the Company’s current base of operations is in Illinois, I agree
that this Agreement shall be governed by the laws of Illinois without regard to
its choice of law rules.

 

  (d)

In the event of a breach or a threatened breach of this Agreement, I acknowledge
that the Company will face irreparable injury which may be difficult to
calculate in dollar terms and that the Company shall be entitled, in addition to
all remedies otherwise available in law or in equity, to

 

14



--------------------------------------------------------------------------------

  temporary restraining orders and preliminary and final injunctions enjoining
such breach or threatened breach in any court of competent jurisdiction without
the necessity of posting a surety bond, as well as to obtain an equitable
accounting of all profits or benefits arising out of any violation of this
Agreement.

 

  (e) I agree that if a court determines that any of the provisions in this
Agreement is unenforceable or unreasonable in duration, territory, or scope,
then that court shall modify those provisions so they are reasonable and
enforceable, and enforce those provisions as modified.

 

  (f) If any phrase or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, that phrase, clause or
provision shall be deemed severed from this Agreement, and will not affect the
enforceability of any other provisions of this Agreement, which shall otherwise
remain in full force and effect.

 

  (g) Notwithstanding the foregoing provisions of this Agreement, the
non-competition provisions of Paragraph 2 above shall not restrict Employee from
performing legal services as a licensed attorney for a Competing Business to the
extent that the attorney licensure requirements in the applicable jurisdiction
do not permit Employee to agree to the otherwise applicable restrictions of
Paragraph 2.

 

  (h) Waiver of any of the provisions of this Agreement by the Company in any
particular instance shall not be deemed to be a waiver of any provision in any
other instance and/or of the Company’s other rights at law or under this
Agreement.

 

  (i) I agree that the Company may assign this Agreement to its successors and
that any such successor may stand in the Company’s shoes for purposes of
enforcing this Agreement.

 

  (j) I agree to reimburse Company for all attorneys’ fees, costs, and expenses
that it reasonably incurs in connection with enforcing its rights and remedies
under this Agreement, but only to the extent the Company is ultimately the
prevailing party in the applicable legal proceedings.

 

  (k) If I violate this Agreement, then the restrictions set out in Paragraphs 2
- 6 shall be extended by the same period of time as the period of time during
which the violation(s) occurred.

 

  (l) I fully understand my obligations in this Agreement, have had full and
complete opportunity to discuss and resolve any ambiguities or uncertainties
regarding these covenants before signing this Agreement, and have voluntarily
agreed to comply with these covenants for their stated terms.

10. Relationship of Parties. I acknowledge that my relationship with the Company
is “terminable at will” by either party and that the Company or I can terminate
the relationship with or without cause and without following any specific
procedures. Nothing contained in this Agreement is intended to or shall be
relied upon to alter the “terminable at will” relationship between the parties.

 

15



--------------------------------------------------------------------------------

11. Modifications and Other Agreements. I agree that the terms of this Agreement
may not be modified except by a written agreement signed by both me and the
Company. This Agreement shall not supersede any other restrictive covenants to
which I may be subject under an employment contract, benefit program or
otherwise, such that the Company may enforce the terms of any and all
restrictive covenants to which I am subject.

12. Notification. I agree that in the event I am offered employment at any time
in the future with any entity that may be considered a Competing Business Line,
I shall immediately notify such Competing business of the existence and terms of
this Agreement. I also understand and agree that the Company may notify anyone
later employing me of the existence and provisions of this Agreement.

***            ***             ***            ***            ***

By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Agreement to which this Agreement is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Agreement.

 

16



--------------------------------------------------------------------------------

EXHIBIT B

ADDENDUM TO THE

WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein. Pursuant to Section 23 of
the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer). All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.

FRANCE

Use of English Language. You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.

MEXICO

1. Commercial Relationship. You expressly recognize that your participation in
the Plan and the Company’s grant of Restricted Stock Units does not constitute
an employment relationship between you and the Company. You have been granted
the Restricted Stock Units as a consequence of the commercial relationship
between the Company and the Affiliate in Mexico that employs you, and the
Company’s Affiliate in Mexico is your sole employer. Based on the foregoing, you
expressly recognize that (a) the Plan and the benefits you may derive from your
participation in the Plan does not establish any rights between you and the
Company’s Affiliate in Mexico that employs you, (b) the Plan and the benefits
you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s Affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company’s Affiliate in Mexico that employs you.

2. Extraordinary Item of Compensation. You expressly recognize and acknowledge
that your participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Agreement and this Addendum. As such, you acknowledge and agree that
the Company, in its sole discretion, may amend and/or discontinue your
participation in the Plan at any time and without any liability. The Award, the
shares of Stock subject to the Award and the value of same is an extraordinary
item of compensation outside the scope of your employment contract, if any, and
is not part of your regular or

 

17



--------------------------------------------------------------------------------

expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Affiliate in Mexico that employs you.

MONACO

Use of English Language. You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.

NETHERLANDS

Exclusion of Claim. You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Restricted Stock
Units, whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units. Upon the grant of Restricted
Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.

SPAIN

1. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement:

In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.

You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Restricted Stock Units under the Plan to individuals who may
be employees of the Company or its Affiliates throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the shares of Stock acquired upon settlement of the
Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, you understand that this grant would
not be made to you but for the assumptions and conditions referenced above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.

Further, you understand and agree that the vesting of the Restricted Stock Units
is expressly conditioned on your continued and active rendering of service, such
that upon a Termination of Service, the Restricted Stock Units may cease vesting
immediately, in whole or in part, effective on the date of your Termination of
Service

 

18



--------------------------------------------------------------------------------

(unless otherwise specifically provided in Section 4, 5 or 6 of the Agreement).
This will be the case, for example, even if (a) you are considered to be
unfairly dismissed without good cause; (b) you are dismissed for disciplinary or
objective reasons or due to a collective dismissal; (c) you terminate service
due to a change of work location, duties or any other employment or contractual
condition, (d) you terminate service due to a unilateral breach of contract by
the Company or an Affiliate. Consequently, upon a Termination of Service for any
of the above reasons, you may automatically lose any rights to Restricted Stock
Units that were not vested on the date of your Termination of Service, as
described in the Plan and Agreement.

You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Award.

2. Termination for Cause. “Cause” shall be defined as indicated in Section 7 of
the Agreement, irrespective of whether the termination is or is not considered a
fair termination (i.e., “despido procedente”) under Spanish legislation.

UNITED KINGDOM

1. Responsibility for Taxes; Tax Withholding. The following provision
supplements Section 10 of the Agreement:

If payment or withholding of the income tax due in connection with the Award is
not made within ninety (90) days after the end of the U.K. tax year in which the
event giving rise to the income tax liability occurred or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your Employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or Employer may recover it at any time thereafter by
any of the means referred to in Section 10 of the Agreement. Notwithstanding the
foregoing, if you are a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), will not be eligible for a loan to cover the income tax liability. In
the event that you are a director or executive officer and the income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions (“NICs”) will be payable. You will be
responsible for paying and reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and for reimbursing
the Company or your Employer (as applicable) the value of any employee NICs due
on this additional benefit.

2. Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Restricted
Stock Units, whether or not as a result of your Termination of Service (whether
such termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units. Upon the grant of Restricted
Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.

***            ***             ***            ***            ***

 

19



--------------------------------------------------------------------------------

By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Award Agreement to which this Addendum is attached
as Exhibit B, and I agree to the terms and conditions expressed in this
Addendum.

 

20